Whitfield, O. J.,
delivered the opinion of the court.
There are no errors of law which should cause a reversal of this case. Indeed, learned counsel for appellant stresses chiefly the proposition that the verdict is wrong on the'facts. The plaintiff himself, and Williams, one of his witnesses, and two physicians, fully support the plaintiff’s case. The witness Williams shows that the night of the day plaintiff got the creosote in his eye he could not see at all, but “rolled and tumbled and hollered that night,” and remained in that condition for two days. There is no evidence that this condition of pain and suffering was manifest before this.time. It is true that the defendant had a number of expert witnesses whose testimony is quite positive. But Dr. Bruns himself testifies positively that he would not swear that “commercial creosote used in treating timber would not put the eye out.” The business in which the plaintiff was engaged was surfacing the track, and he was called from this business, on this particular occasion, to help about unloading some bridge timber, no part of his business. No instructions were given him as. to the danger, or poisonous character, of creosote. On this state of the record it was peculiarly a case for the determination of the jury, and we do not feel warranted in disturbing their finding.

Affirmed.